DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Summary
This is the initial Office action for application 16/913499 filed 06/26/2020.
Claims 1-14 are currently pending and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over WRIGHT, SR. (U.S. 3744957).
WRIGHT, SR. teach a display candle.
WRIGHT, SR. teach in the abstract a candle wax having the characteristics of opaqueness when solid and substantial transparency when melted (a matrix with thermochromic properties, such that when warmed sufficiently said matrix becomes transparent or translucent) is disposed in a receptable (container).  The candle wax taught in WRIGHT, SR. has been interpreted as thermochromic as they change from being opaque to being clear when heated.   A disc with indica (decorative item) is suspended in the wax about a wick and is exposed when the the wick being heated (heating mechanism), melts the surrounding candle wax (such that the decorative item is covered by the matrix and is visible when said matrix is heated sufficiently).  
WRIGHT, SR. do not explicitly teach that the receptable is non-opaque. 
However, the use of a non-opaque or clear receptable is a clear design choice and would be obvious to one of ordinary skill in the art.
Regarding claim 2, WRIGHT, SR. teach that in lines 1-7 of column 2 that the wax has standard properties of wax which is solid when cold but may be melted.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WRIGHT, SR. (U.S. 3744957) as applied to claims 1-2 above, and further in view of the KUBICEK et al. (U.S. 7850444).
 The above discussion of WRIGHT, SR. is incorporated herein by reference.
WRIGHT, SR. does not explicitly teach a heating element that comprises an external warming plate.
However, KUBICEK et al. teach a fuel element for a melting plate candle assembly. 

The motivation to do so can be found in lines 41-67 of column 3 of KUBICEK et al.
KUBICEK et al. teach the use of the melting plate assembly allows for distinct advantages such as rapid heat conduction and better control of heat regulation.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over WRIGHT, SR. (U.S. 3744957) as applied to claims 1-2 above, and further in view of the BUTLER (U.S. 6568934).
The above discussion of WRIGHT, Sr. is incorporated herein by reference.
Modified WRIGHT, SR. does not explicitly teach a design element drawn or engraved on the inside bottom of the container or on the side of the container.

BUTLER teaches in reference claim 8 that a message may be a part of the bottom of the hollow candle body.
BUTLER also teaches in reference claim 9 that the message may be a part of the side of the hollow candle body.  
Placing different message elements to the receptable that WRIGHT, SR. teaches would be well within obvious to one of ordinary skill in the art.  
WRIGHT SR. teaches that one of the advantages is taught in lines 27-31 of column 1 which allows candle in which such that the message is permanent and reusable.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claims 3, 5, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WRIGHT, SR. (U.S. 3744957) as applied to claims 1-2 above, and further in view of the machine translation of the abstract of NAMIKI (JP07331279A).

WRIGHT, SR. does not explicitly teach an internal conductive rod.
However, NAMIKI teaches a candlewick that is composed of an incombustible material twisted into a string shape and inserted into a central hole of a hollow ring-shaped float made of aluminum so as to be impregnated with wax.  The wick is placed on a candle accommodated in a vessel.  
The ring-shaped float may be interpreted as an inner wall and the vessel may be interpreted as an outer wall with the candle present between the vessel and the ring-shaped float.
The incombustible material twisted into string shape may be interpreted as an internal conductive rod.
The motivation to employ the candlewick that is composed of an incombustible material twisted into a string shape and inserted into a central hole of a hollow ring-shaped float made of aluminum so as to be impregnated with wax in the candle that WRIGHT, SR. teach can be found in NAMIKI.
NAMIKI teaches that the setup allows for increasing variation of a candle while keeping the candle to a prescribed shape.  
NAMIKI does not explicitly an internal warming plate.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would be obvious to change the shape of the candlewick that is composed of an incombustible material into a plate shape.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WRIGHT, SR. (U.S. 3744957) in view of the machine translation of the abstract of NAMIKI (JP07331279A) as applied to claims 3, 5, 8-10 and 12 above, and further in view of KUBICEK et al. (U.S. 7850444).
 The above discussion of WRIGHT, Sr.in view of NAMIKI is incorporated herein by reference, hereafter referred to as modified WRIGHT, SR.
Modified WRIGHT, SR. does not explicitly teach a heating element that comprises an external warming plate.
However, KUBICEK et al. teach a fuel element for a melting plate candle assembly. 

The motivation to do so can be found in lines 41-67 of column 3 of KUBICEK et al.
KUBICEK et al. teach the use of the melting plate assembly allows for distinct advantages such as rapid heat conduction and better control of heat regulation.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over WRIGHT, SR. (U.S. 3744957) in view of the machine translation of the abstract of NAMIKI (JP07331279A) as applied to claims 3, 5, 8-10 and 12 above, and further in view of the BUTLER (U.S. 6568934).
The above discussion of WRIGHT, Sr.in view of NAMIKI is incorporated herein by reference, hereafter referred to as modified WRIGHT, SR.
Modified WRIGHT, SR. does not explicitly teach a design element drawn or engraved on the inside bottom of the container or on the side of the container.

BUTLER teaches in reference claim 8 that a message may be a part of the bottom of the hollow candle body.
BUTLER also teaches in reference claim 9 that the message may be a part of the side of the hollow candle body.  
Placing different message elements to the receptable that WRIGHT, SR. teaches would be well within obvious to one of ordinary skill in the art.  
WRIGHT SR. teaches that one of the advantages is taught in lines 27-31 of column 1 which allows candle in which such that the message is permanent and reusable.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

DECKER (U.S. 8348662) teaches a candle having a planar wick.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/MING CHEUNG PO/           Examiner, Art Unit 1771   



/ELLEN M MCAVOY/           Primary Examiner, Art Unit 1771